DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 4, 9, 11-13, 18 and 20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Dec. 9, 2021 has been entered and made of record.  In view of the Applicant’s cancelling claim 10, the objection to claim 10 is expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Dec. 9, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Objections
Claim 20 is objected to because of the following informalities: it recites the same limitation as in claim 11, thus is substantially a duplicate of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0016043 A1) in view of Li et al. (US 2017/0285819 A1).
As to claim 4, Chen teaches a capacitive touch display (Chen, FIG. 7, [0068], “The touch panel may capacitively sense touch”), comprising a touch conductive film (Chen, FIG. 7, [0068], “may have a capacitance Csig between a sense electrode 702 and a drive electrode 704. The Csig may represent a touch signal from a user”; Chen, FIG. 3B, [0052], “touch panel 306”) and a display module (Chen, FIG. 3B, [0052], “LCD 204”) bonded to each other (Chen, FIG. 3B, [0052], bonded by “adhesive layer 308”), and a glass cover (Chen, FIG. 3B, “cover glass 302”). 
Chen fails to explicitly teach the glass cover “is bonded to the touch conductive film by edge lamination”.
However, Li teaches the concept that a glass cover is bonded to the touch conductive film by edge lamination (Li, [0002], “a transparent glass cover plate in the liquid crystal display screen can be affixed to the LCD module in … an edge lamination method”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “cover glass 302” taught by Chen to be bonded to “touch panel 306” by “edge lamination”, as taught by Li, in order to reduce cost and increase rework characteristics as an engineering and marketing choice, even though “compared to the edge lamination method, the lamination structure with better optical properties of light transmittance, color saturation etc. can be obtained in the full lamination method” (Li, [0002]).
As to claim 11, Chen teaches the capacitive touch display of claim 4, wherein the display module is a liquid crystal display panel (Chen, FIG. 3B, [0052], “LCD 204”).
claim 12, Chen teaches the capacitive touch display of claim 4, wherein the display module is an organic light-emitting diode (OLED) display panel (Chen, FIG. 1A, [0005], “although alternative embodiments may employ an OLED layer instead of an LCD”).  
	As to claim 13, Chen teaches a capacitive touch display device (Chen, FIG. 3B, [0052], e.g., “touch screen display 300B”), comprising a body (Chen, FIG. 3B, [0005], “housing 138”), wherein the body (Chen, FIG. 3B, [0005], “housing 138”) is provided with (Chen, see FIG. 3B) the capacitive touch display (Chen, FIG. 3B, [0052], e.g., “touch screen display 300B”) of claim 4 thereover.  
	As to claim 20, it recites the same limitation as in claim 11, and Chen teaches it.  Please see claim 11 for detailed analysis.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0016043 A1) in view of Li et al. (US 2017/0285819 A1) and Choi et al. (US 2020/0125215 A1).
	As to claim 9, Chen in view of Li fails to explicitly teach the capacitive touch display of claim 4, wherein the glass cover is a tempered glass cover.
	However, Choi teaches the concept that the glass cover is a tempered glass cover (Choi, FIG. 2, [0047], “cover glass 210 may be formed of, for example, tempered glass”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “cover glass 302” taught by Chen to be formed of “tempered glass”, as taught by Choi, in order to “protect a display or an electronic device equipped with the display from an external impact” (Choi, [0047]).
claim 18, it recites the same limitation as in claim 9, and Li teaches it.  Examiner renders the same motivation as in claim 9.  Please see claim 9 for detailed analysis. 
	
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Wang et al. (US 2018/0107312 A1) teaches the concept of “edge lamination” ([0004]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jan. 22, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***